Case 1:18-cv-00155-SOM-WRP Document 460-12 Filed 04/27/21 Page 1 of 17   PageID
                                 #: 11206




                             Exhibit “12”
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document446-4
                                    460-12Filed
                                            Filed
                                                04/22/21
                                                  04/27/21Page
                                                           Page12
                                                                ofof
                                                                  1617 PageID
                                                                        PageID#:
                                 #:10210
                                    11207




                                                              EXHIBIT D
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document446-4
                                    460-12Filed
                                            Filed
                                                04/22/21
                                                  04/27/21Page
                                                           Page23
                                                                ofof
                                                                  1617 PageID
                                                                        PageID#:
                                 #:10211
                                    11208
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document446-4
                                    460-12Filed
                                            Filed
                                                04/22/21
                                                  04/27/21Page
                                                           Page34
                                                                ofof
                                                                  1617 PageID
                                                                        PageID#:
                                 #:10212
                                    11209
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document446-4
                                    460-12Filed
                                            Filed
                                                04/22/21
                                                  04/27/21Page
                                                           Page45
                                                                ofof
                                                                  1617 PageID
                                                                        PageID#:
                                 #:10213
                                    11210
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document446-4
                                    460-12Filed
                                            Filed
                                                04/22/21
                                                  04/27/21Page
                                                           Page56
                                                                ofof
                                                                  1617 PageID
                                                                        PageID#:
                                 #:10214
                                    11211
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document446-4
                                    460-12Filed
                                            Filed
                                                04/22/21
                                                  04/27/21Page
                                                           Page67
                                                                ofof
                                                                  1617 PageID
                                                                        PageID#:
                                 #:10215
                                    11212
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document446-4
                                    460-12Filed
                                            Filed
                                                04/22/21
                                                  04/27/21Page
                                                           Page78
                                                                ofof
                                                                  1617 PageID
                                                                        PageID#:
                                 #:10216
                                    11213
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document446-4
                                    460-12Filed
                                            Filed
                                                04/22/21
                                                  04/27/21Page
                                                           Page89
                                                                ofof
                                                                  1617 PageID
                                                                        PageID#:
                                 #:10217
                                    11214
Case 1:18-cv-00155-SOM-WRP Document 460-12
                                    446-4 Filed
                                           Filed04/22/21
                                                 04/27/21 Page
                                                           Page910
                                                                of 16
                                                                   of 17 PageID
                                                                           PageID
                                                                                #:
                                 #:10218
                                    11215
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document460-12
                                    446-4 Filed
                                          Filed04/22/21
                                                04/27/21 Page
                                                         Page10
                                                              11of
                                                                 of16
                                                                    17   PageID
                                                                         PageID
                                 #: 11216
                                    10219
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document460-12
                                    446-4 Filed
                                          Filed04/22/21
                                                04/27/21 Page
                                                         Page11
                                                              12of
                                                                 of16
                                                                    17   PageID
                                                                         PageID
                                 #: 11217
                                    10220
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document460-12
                                    446-4 Filed
                                          Filed04/22/21
                                                04/27/21 Page
                                                         Page12
                                                              13of
                                                                 of16
                                                                    17   PageID
                                                                         PageID
                                 #: 11218
                                    10221
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document460-12
                                    446-4 Filed
                                          Filed04/22/21
                                                04/27/21 Page
                                                         Page13
                                                              14of
                                                                 of16
                                                                    17   PageID
                                                                         PageID
                                 #: 11219
                                    10222
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document460-12
                                    446-4 Filed
                                          Filed04/22/21
                                                04/27/21 Page
                                                         Page14
                                                              15of
                                                                 of16
                                                                    17   PageID
                                                                         PageID
                                 #: 11220
                                    10223
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document460-12
                                    446-4 Filed
                                          Filed04/22/21
                                                04/27/21 Page
                                                         Page15
                                                              16of
                                                                 of16
                                                                    17   PageID
                                                                         PageID
                                 #: 11221
                                    10224
Case
Case1:18-cv-00155-SOM-WRP
     1:18-cv-00155-SOM-WRP Document
                           Document460-12
                                    446-4 Filed
                                          Filed04/22/21
                                                04/27/21 Page
                                                         Page16
                                                              17of
                                                                 of16
                                                                    17   PageID
                                                                         PageID
                                 #: 11222
                                    10225
